     Case 2:17-cv-00656-MMD-VCF Document 69 Filed 12/07/20 Page 1 of 1


1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     MONTE LEE BURCH,                                Case No. 2:17-cv-00656-MMD-VCF

10                                Petitioner,                          ORDER
            v.
11
      RENEE BAKER, et al.,
12
                              Respondents.
13

14         Petitioner has filed an unopposed motion for extension of time (second request)

15   (ECF No. 68). The Court finds good cause to grant Petitioner's Motion.

16         It is therefore ordered that Petitioner's unopposed motion for extension of time

17   (second request) (ECF No. 68) is granted. Petitioner will have up to and including January

18   19, 2021, to file and serve a reply to the answer (ECF No. 65).

19         DATED THIS 7th Day of December 2020.

20
21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28
